494 F.2d 1350
74-1 USTC  P 9411
Robert W. McLEMORE and Lucile McLemore, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 73-1907.
United States Court of Appeals, Sixth Circuit.
Argued Feb. 5, 1974.Decided May 3, 1974.

Appeal from the United States Tax Court.
Louis E. Ackerson, Louisville, Ky., for appellants; Robert L. Ackerson, William J. Cooper, Jr., Louisville, Ky., on brief.
Murray S. Horwitz, Atty., Tax Div., Dept. of Justice, Washington, D.C., for appellee; Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Leonard J. Henzke, Jr., Attys., Dept, of Justice, Washington, D.C., on brief.
Before PHILLIPS, Chief Judge, LIVELY, Circuit Judge, and McALLISTER, Senior Circuit Judge.
PER CURIAM.


1
An income tax dificiency was assessed by the Commissioner against petitioners for the year 1965.  Robert W. McLemore was the sole shareholder of two corporations.  Lucile McLemore is a party solely because she filed a joint return with her husband.  The deficiency arose from a series of financial transactions by Mr. McLemore and the two corporations which are described fully in the memorandum and opinion of Judge Fay of the Tax Court upholding the deficiency assessment.  T.C.Memo 1973-59.


2
We have carefully considered the briefs and oral arguments of counsel for petitioners.  We conclude that the Tax Court correctly decided the issues in this case and affirm its judgment for the reasons set forth in its opinion.


3
So ordered.